t c summary opinion united_states tax_court james lee moore petitioner v commissioner of internal revenue respondent docket no 20769-04s filed date james lee moore pro_se leonard t provenzale for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to a dependency_exemption deduction head_of_household filing_status and an earned_income_credit background the stipulation of facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in ft lauderdale florida during petitioner paid dollar_figure in child_support for his daughter th by letter dated date the department of treasury notified petitioner that it had applied petitioner’s tax_refund of dollar_figure toward his child_support arrearage during petitioner was employed by professional drivers of ga inc d b a personnel one and strategic staffing inc petitioner also received unemployment_compensation of dollar_figure from the state of florida in petitioner timely filed a form 1040a u s individual_income_tax_return for reporting wages of dollar_figure and adjusted_gross_income of dollar_figure respondent issued to petitioner a 1the court’s resolution of the issue of petitioner’s filing_status will determine the correct computation of his standard_deduction for 2the court will refer to the minor child by her initials statutory_notice_of_deficiency determining that petitioner’s filing_status was single rather than head_of_household respondent also determined that petitioner was not entitled to a dependency_exemption deduction or an earned_income_credit because he had failed to substantiate his claims discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 head_of_household petitioner claimed head_of_household filing_status for in the notice_of_deficiency respondent determined petitioner’s filing_status to be single sec_1 imposes a special tax_rate on individuals filing as heads of households head_of_household is defined in sec_2 as an unmarried individual who maintained as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode for specific family members see sec_2 petitioner testified that th lived with him mostly on the weekends during the weekdays th lived with her mother because 3petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application th was in school petitioner is not entitled to head_of_household filing_status since th did not live with him for more than one-half of the year in dependency_exemption petitioner claimed a dependency_exemption deduction for th for sec_151 allows a taxpayer to claim as a deduction an exemption for each qualifying dependent a child of the taxpayer is considered a dependent so long as the child has not attained the age of at the close of the calendar_year in which the taxable_year of the taxpayer begins and more than half the child’s support for the taxable_year was received from the taxpayer sec_151 sec_152 the age limit is increased to if the child was a student as defined by sec_151 sec_151 during most of th lived with her mother but petitioner has offered no evidence as to how much of th’s support was contributed by the mother petitioner and respondent stipulated that petitioner provided a total of dollar_figure in child_support for th in petitioner however has not provided any evidence that his child_support payments which were in arrears represented more than half of th’s support for therefore petitioner is not entitled to claim th as a dependent on his federal_income_tax return earned_income_credit petitioner claimed an earned_income_credit for with th as the qualifying_child sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed and sec_32 prescribes different percentages and amounts used to calculate the credit based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a qualifying_child a taxpayer must establish inter alia that the child bears a relationship to the taxpayer prescribed by sec_32 that the child meets the age requirements of sec_32 and that the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 the court has already found that th did not live with petitioner for more than one-half of the year in therefore th fails to meet the residence requirement under sec_32 and is not a qualifying_child for purposes of claiming the earned_income_credit although petitioner is not eligible to claim an earned_income_credit under sec_32 for a qualifying_child he may be an eligible_individual under sec_32 even if he does not have any qualifying children for a taxpayer is eligible under this subsection only if his adjusted_gross_income was less than dollar_figure revproc_2002_70 2002_2_cb_845 petitioner’s adjusted_gross_income was dollar_figure accordingly petitioner is not eligible for an earned_income_credit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
